   Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.3 Page 1 of 28




R. Parrish Freeman (Bar No. 07529)
    pfreeman@mabr.com
Michael J. Howell (Bar No. 11672)
    mhowell@mabr.com
Trevor L. Clark (Bar No. 16798)
    tclark@mabr.com
MASCHOFF BRENNAN GILMORE ISRAELSEN & WRIGHT PLLC
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (435) 252-1360
Facsimile: (435) 252-1361

Attorneys for Plaintiff I NTERMOUNTAIN H EALTH C ARE , I NC .

                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH

                                   NORTHERN DIVISION

INTERMOUNTAIN HEALTH CARE,
INC. d/b/a INTERMOUNTAIN
HEALTHCARE, a Utah nonprofit
corporation,

              Plaintiff,
                                                                COMPLAINT
        vs.
                                                            JURY TRIAL DEMANDED
OGDEN AUDIOLOGY SERVICES, L.C.
d/b/a INTERMOUNTAIN HEARING
CENTERS, a Utah limited liability
company; INTERMOUNTAIN HEARING
CENTERS DOCTORS OF AUDIOLOGY,
L.L.C., a Utah limited liability company;
STEPHEN B. HARWARD, an individual;
and KEVIN T. HARWARD, an individual,

              Defendants.
   Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.4 Page 2 of 28




       Plaintiff Intermountain Health Care, Inc. d/b/a Intermountain Healthcare (“Plaintiff”)

hereby claims against Defendants Ogden Audiology Services, L.C. d/b/a Intermountain Hearing

Centers (“OAS”), Intermountain Hearing Centers Doctors of Audiology, L.L.C. (“DOA”), Dr.

Stephen B. Harward (“S. Harward”), and Dr. Kevin T. Harward (“K. Harward”) (collectively,

“Defendants”) for the causes of action alleged as follows:

                                         THE PARTIES

       1.      Plaintiff is a Utah nonprofit corporation with its headquarters and principal place

of business located at 36 South State Street, 22nd Floor, Salt Lake City, Utah 84111. Plaintiff

does business under the name “Intermountain Healthcare.”

       2.      On information and belief, OAS is a Utah limited liability company with its

principal place of business at 5349 Adams Ave., Suite C, Ogden, Utah 84405.

       3.      On information and belief, OAS also operates under the name “Intermountain

Hearing Centers,” out of the same address at 5349 Adams Ave., Suite C, Ogden, Utah 84405.

       4.      On information and belief, DOA is a Utah limited liability company with its

principal place of business at 5349 Adams Ave., Suite C, Ogden, Utah 84405.

       5.      On information and belief, S. Harward is an individual residing in Utah.

       6.      On information and belief, K. Harward is an individual residing in Utah.

                                JURISDICTION AND VENUE

       7.      This is a civil action arising under the laws of the United States, including, but not

limited to 15 U.S.C. §§ 1114(1) and 1125.

       8.      This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338.



                                                 1
   Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.5 Page 3 of 28




        9.       This court has jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

        10.      This court has personal jurisdiction over Defendants because: (1) OAS and DOA

are business entities formed under the laws of the State of Utah and S. Harward and K. Harward

are individuals residing in Utah; (2) OAS’s and DOA’s principal places of business are located

in Utah; (3) Defendants regularly do and solicit business within this judicial district; and (4)

Defendants have committed acts of trademark infringement and unfair competition within this

judicial district.

        11.      Venue is proper in this judicial district under at least 28 U.S.C. § 1391(b).

                                    FACTUAL BACKGROUND

  I.    Intermountain Healthcare’s Services and Well-Known Trademarks

        12.      Plaintiff is a Utah-based, nonprofit corporation.

        13.      Plaintiff and one or more of Plaintiff’s subsidiaries do business under the name

“Intermountain Healthcare” and are referred to in this Complaint individually and collectively as

“Intermountain Healthcare.”

        14.      Since 1975, Intermountain Healthcare has offered a wide array of healthcare

services through its operation of hospitals, clinics, and urgent care facilities in the mountain

states region of the United States, including Utah and Idaho.

        15.      Over the years, Intermountain Healthcare has become widely recognized as a

national leader in clinical quality improvement, efficient healthcare delivery, and accessible and

affordable high-value healthcare.

        16.      Since 1975, Intermountain Healthcare has continuously used

“INTERMOUNTAIN HEALTHCARE,” or its legal equivalent “INTERMOUNTAIN HEALTH




                                                   2
   Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.6 Page 4 of 28




CARE,” as a name and trademark in commerce in connection with providing hospital, medical,

and heathcare services.

       17.     By virtue of its continuous use of the “INTERMOUNTAIN HEALTHCARE”

name and trademarks, Intermountain Healthcare has established common law rights and obtained

and maintained numerous federal trademark registrations for its services in the United States.

       18.     Intermountain Healthcare is the owner of all right, title and interest to, inter alia,

the following trademarks, including the common law rights associated therewith, (collectively,

the “Asserted Marks”):

                      A.      U.S. Registration No. 2,733,735 (“’735 Registration”), issued on

               July 8, 2003 and was first used in commerce as early as 1975, for the mark

               INTERMOUNTAIN HEALTHCARE for use in connection with hospital,

               medical, and health care services in International Class 44, including all common

               law rights associated therewith. A true and correct copy of this registration is

               attached hereto as Exhibit A.

                      B.      U.S. Registration No. 2,792,164 (“’164 Registration”), issued on

               December 9, 2003 and was first used in commerce as early as December 11, 2000

               for the mark INTERMOUNTAIN MEDICAL CENTER, for use in connection

               with hospital, medical and health care services in International Class 44, including

               all common law rights associated therewith. A true and correct copy of this

               registration is attached hereto as Exhibit B.




                                                  3
   Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.7 Page 5 of 28




       19.       Intermountain Healthcare has extensively and continuously used, promoted,

marketed and otherwise publicized each of the Asserted Marks, including prior to and since the

date of applicable registration; the Asserted Marks are in full force and effect.

       20.       Intermountain Healthcare operates a system of 24 hospitals and a medical group

of approximately 2,400 physicians and advanced practice clinicians at approximately 215 clinics

in the mountain states region under the name “Intermountain Healthcare.”

       21.       Intermountain Healthcare offers audiology services in at least ten of its clinics or

hospitals, see https://intermountainhealthcare.org/locations/search-results/?keyword=audiology,

and has at least 31 providers in its network that offer audiology services. See

https://intermountainhealthcare.org/find-a-doctor/search-results/?specialties=audiology.

       22.       The U.S. Patent and Trademark Office has recognized that the mark covered by

the ’735 Registration has acquired distinctiveness under 15 U.S.C. § 1052(f) in whole, given its

longstanding use in connection with Intermountain Healthcare’s hospital, medical, and health

care services.

       23.       The mark covered by the ’735 Registration is an incontestable mark under 15

U.S.C. § 1065 because it is a registered mark and has been in continuous use for at least five

consecutive years subsequent to the date of such registration and has been continuously used in

commerce.

       24.       The U.S. Patent and Trademark Office has recognized that the mark covered by

the ’164 Registration has acquired distinctiveness under 15 U.S.C. § 1052(f) as to

“INTERMOUNTAIN.”




                                                   4
   Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.8 Page 6 of 28




       25.     The mark covered by the ’164 registration is an incontestable mark under 15

U.S.C. § 1065 because it is a registered mark and has been in continuous use for at least five

consecutive years subsequent to the date of such registration and has been continuously used in

commerce.

       26.     The Asserted Marks include “INTERMOUNTAIN” as the first and dominant

element of the Asserted Trademarks and the element that consumers associate with

Intermountain Healthcare’s hospital, medical, and health care services.

       27.     Intermountain Healthcare also maintains numerous other U.S. trademark

registrations with the recognizable common characteristic of the use of “INTERMOUNTAIN” as

the first and dominant element of the trademarks and the element that consumers associate with

Intermountain Healthcare’s services in the healthcare field. These numerous other Intermountain

Healthcare trademark registrations and the Asserted Marks collectively constitute a family of

trademarks (collectively, the “Family of Marks”).

       28.     Some of the members of the Family of Marks are set forth in the table below:

              Mark                Registration No. Acquired Distinctiveness Filing Date
                                                     Under 15 U.S.C. §
                                                           1052(f)
      INTERMOUNTAIN                  1,913,834            In Whole           9/27/1993
        HEALTHCARE
      INTERMOUNTAIN                   2,765,100          INTERMOUNTAIN               8/22/2001
      MEDICAL CENTER
      INTERMOUNTAIN                   2,908,387          INTERMOUNTAIN               6/18/2003
        HEALTHCARE
      INTERMOUNTAIN                   2,733,735          INTERMOUNTAIN               7/8/2003
        HEALTHCARE
      INTERMOUNTAIN                   2,792,164          INTERMOUNTAIN               12/9/2003
      MEDICAL CENTER
      INTERMOUNTAIN                   3,545,019          INTERMOUNTAIN               1/23/2004



                                                  5
Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.9 Page 7 of 28




        Mark           Registration No. Acquired Distinctiveness Filing Date
                                          Under 15 U.S.C. §
                                                1052(f)
  CANCER CENTERS
   INTERMOUNTAIN          3,309,180       INTERMOUNTAIN          11/23/2005
     HEALTHCARE
   INTERMOUNTAIN          3,309,181       INTERMOUNTAIN          11/23/2005
     HEALTHCARE
   INTERMOUNTAIN          3,309,183       INTERMOUNTAIN          11/23/2005
     HEALTHCARE
   INTERMOUNTAIN          3,309,184       INTERMOUNTAIN          11/23/2005
     HEALTHCARE
   INTERMOUNTAIN          3,309,189       INTERMOUNTAIN          11/23/2005
    MEDICAL GROUP
   INTERMOUNTAIN          3,541,903       INTERMOUNTAIN          11/23/2005
    MEDICAL GROUP
   INTERMOUNTAIN          3,665,123       INTERMOUNTAIN           1/9/2006
        CLINICS
   INTERMOUNTAIN          3,580,187       INTERMOUNTAIN           7/18/2008
   CANCER SERVICES
   INTERMOUNTAIN          3,865,324       INTERMOUNTAIN           5/19/2009
      INSTACARE
INTERMOUNTAIN HEART       4,505,981       INTERMOUNTAIN           4/18/2012
       INSTITUTE
   INTERMOUNTAIN          4,786,788       INTERMOUNTAIN           3/7/2014
     HEALTH HUB
   INTERMOUNTAIN          4,919,328       INTERMOUNTAIN           1/6/2015
   HEALTH ANSWERS
   INTERMOUNTAIN          4,811,594       INTERMOUNTAIN           1/8/2015
 HOMECARE & HOSPICE
   INTERMOUNTAIN          4,928,946       INTERMOUNTAIN           3/13/2015
 PRECISION GENOMICS
   INTERMOUNTAIN          4,994,824       INTERMOUNTAIN           8/13/2015
    CONNECT CARE
   INTERMOUNTAIN          5,474,162       INTERMOUNTAIN           9/13/2017
       RXMATCH
   INTERMOUNTAIN          5,807,796       INTERMOUNTAIN           2/17/2018
     HEREDIGENE



                                      6
  Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.10 Page 8 of 28




               Mark                Registration No. Acquired Distinctiveness Filing Date
                                                       Under 15 U.S.C. §
                                                            1052(f)
      INTERMOUNTAIN                   5,680,470       INTERMOUNTAIN           7/5/2018
        DAYSPRING

         29.   The U.S. Patent and Trademark Office has recognized that each of the members

of the Family of Marks set forth above has acquired distinctiveness under 15 U.S.C. § 1052(f) in

part, as to “INTERMOUNTAIN,” or in whole.

         30.   Intermountain Healthcare has spent significant sums of money in commerce on

advertisements in various forms, including but not limited to, print, digital, television, radio, and

online materials, to promote, market, and otherwise publicize the services offered by

Intermountain Healthcare under the Asserted Marks and the Family of Marks. For example,

Intermountain Healthcare spent a significant sum of money to become the naming rights partner

for the new NFL Las Vegas Raiders practice facility in Henderson, Nevada. The practice facility

is named the “Intermountain Healthcare Performance Center,” an image of which is set forth

below.




                                                  7
  Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.11 Page 9 of 28




       31.    Intermountain Healthcare has given notice to the public of the registration of the

Asserted Marks pursuant to 15 U.S.C. § 1111 by utilizing the “®” symbol when using the

Asserted Marks.

       32.    Given Intermountain Healthcare’s long, extensive, and continuous use of the

Asserted Marks and the Family of Marks, the Asserted Marks and Family of Marks have

developed significant and valuable goodwill.

       33.    As a result of, inter alia, Intermountain Healthcare’s extensive and continuous use

of the Asserted Marks and the Family of Marks, including in advertising, the Asserted Marks and

Family of Marks have acquired secondary meaning to consumers, causing consumers to

recognize the Asserted Marks and Family of Marks as distinctly designating Intermountain

Healthcare’s services as originating with a single source, namely, Intermountain Healthcare.

       34.    As a result of Intermountain Healthcare’s long and continuous use of the Asserted

Marks and the Family of Marks, consumers in Utah, when thinking about industries, products,

services, or companies related to medical and wellness, have come to recognize the word

“Intermountain” with a single source having a robust healthcare system and services, namely,

Intermountain Healthcare.

       35.    Examples of the secondary meaning of the Asserted Marks and Family of Marks

can be found in news publications in Utah, in which the word “Intermountain” in the medical

and wellness space has become synonymous with Intermountain Healthcare:




                                               8
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.12 Page 10 of 28




https://www.ksl.com/article/50140577/strict-visitor-policies-relaxed-at-intermountain-hospitals




                                               9
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.13 Page 11 of 28




https://www.ksl.com/article/46740706/intermountain-sending-100-caregivers-to-nyc-in-

reciprocal-aid-gesture




                                             10
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.14 Page 12 of 28




https://kutv.com/news/local/intermountain-hospitals-facilities-will-require-masks-after-state-

mandate-ends

 II.     Defendants’ Business and Trademark Infringement

       36.     On information and belief, Defendants operate medical and healthcare facilities

out of five locations in Utah, including offices in Blanding, Brigham City, Draper, Layton, and

Ogden, and two locations in Wyoming, including offices in Evanston and Lander.

       37.     On information and belief, OAS does business under the name of “Intermountain

Hearing Centers,” which was registered with the State of Utah as a DBA on February 5, 2014.

       38.     On information and belief, DOA was formed as a limited liability company under

the laws of the State of Utah on August 11, 2015.




                                                11
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.15 Page 13 of 28




       39.     On information and belief, DOA is related to and affiliated with OAS and,

therefore, also does business under the name “Intermountain Hearing Centers.”

       40.     On information and belief, S. Harward is a member of OAS and DOA.

       41.     On information and belief, S. Harward directs and/or actively participates in the

management and conduct of OAS and DOA, including Defendants’ infringement of the Asserted

Marks and Family of Marks.

       42.     On information and belief, K. Harward is a member of OAS and DOA.

       43.     On information and belief, K. Harward directs and/or actively participates in the

management and conduct of OAS and DOA, including Defendants’ infringement of the Asserted

Marks and Family of Marks.

       44.     On information and belief, Defendants began using the name

“INTERMOUNTAIN HEARING CENTERS” (the “Infringing Mark”) in August 2015, many

years after Intermountain Healthcare federally registered the Asserted Marks (resulting in the

’735 Registration and the ’164 Registration); approximately 40 years after Intermountain

Healthcare first began using “INTERMOUNTAIN HEALTHCARE,” or its legal equivalent

“INTERMOUNTAIN HEALTH CARE”; and approximately 15 years after Intermountain

Healthcare first began using the name Intermountain Medical Center.

       45.     Defendants adopted and began using the Infringing Mark with constructive notice

of the Asserted Marks under 15 U.S.C. § 1072.

       46.     Defendants adopted and began using the Infringing Mark with 15 U.S.C. § 1072

constructive notice of the Family of Marks, as it was comprised in August 2015 (the “Asserted

Family of Marks”). The Asserted Family of Marks consists of those members of the Family of




                                                12
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.16 Page 14 of 28




Marks that Intermountain Healthcare had filed to register with the United States Patent and

Trademark Office as of August 2015.

       47.     The Infringing Mark is confusingly similar to and infringes the Asserted Marks

and Asserted Family of Marks.

       48.     On information and belief, Defendants adopted the Infringing Mark with actual

knowledge of the Intermountain Healthcare name and brand.

       49.     On information and belief, Defendants adopted the Infringing Mark with the

express intent to leverage the Intermountain Healthcare name, brand, and reputation as part of

marketing Defendants’ business.

       50.     On information and belief, S. Harward was primarily responsible for Defendants’

adoption of the Infringing Mark with the intention to trade and capitalize on the strength of the

Asserted Marks and the Family of Marks.

       51.     On information and belief, K. Harward has been involved in Defendants’

continued and willful infringement of the Asserted Marks and Asserted Family of Marks.

       52.     On information and belief, the consuming public is likely to be and has actually

been confused as to whether the services offered by Defendants under the Infringing Mark are

associated with and originate from Intermountain Healthcare.

       53.     On information and belief, Defendants have knowledge of the consuming public’s

actual confusion about whether Defendants’ services offered under the Infringing Mark are

affiliated with Intermountain Healthcare.




                                                13
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.17 Page 15 of 28




         54.   On information and belief, Defendants have instructed one or more of their

employees to not correct actual consumer confusion about whether Defendants’ services offered

under the Infringing Mark are affiliated with Intermountain Healthcare.

         55.   Defendants are unlawfully profiting from Intermountain Healthcare’s goodwill

associated with the Asserted Marks and Asserted Family of Marks by using the Infringing Mark.

         56.   Defendants are utilizing the Infringing Mark in connection with medical and

healthcare services—services that are also offered by Intermountain Healthcare.

         57.   Defendants received written notice of their infringement of the Asserted Marks in

a letter from Intermountain Healthcare to Defendants dated April 28, 2020.

         58.   In June 2020, K. Harward responded to Intermountain Healthcare’s April 28,

2020 letter on behalf of Defendants, but Defendants have continued to infringe the Asserted

Marks.

         59.   Despite the receipt of several additional letters from Intermountain Healthcare,

Defendants, without any authorization or license from Intermountain Healthcare, continue to

knowingly and willfully infringe the Asserted Marks and Asserted Family of Marks.

         60.   On information and belief, K. Harward actively directs and/or participates in

Defendants’ continued and willful infringement of the Asserted Marks and Asserted Family of

Marks.

IV.      Defendants’ Unfair Competition

         61.   Defendants’ unlawful use of the Infringing Mark also constitutes unfair

competition by misleading consumers to believe that there is an affiliation between

Intermountain Healthcare and Defendants.



                                               14
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.18 Page 16 of 28




       62.     On information and belief, in addition to using the Infringing Mark, Defendants

have also purposefully selected a logo design with a confusingly similar name, design, and color

scheme to those used by Intermountain, an example of which is set forth below (the “Infringing

Logo”):




       63.     Defendants’ use of the Infringing Logo paired with their use of the Infringing

Mark is misleading to consumers and likely to cause mistake as to an affiliation between

Intermountain Healthcare and Defendants.

       64.     Defendants’ improper use of the Infringing Logo paired with their use of the

Infringing Mark is likely to cause, and already has caused, injury to Intermountain Healthcare’s

commercial interest and reputation.

       65.     Intermountain Healthcare and Defendants operate medical and healthcare

facilities, provide medical and healthcare services, and are direct competitors in the marketplace,

which bolsters the likelihood that consumers will be deceived into concluding that Intermountain

Healthcare and Defendants are affiliated.

       66.     As a direct result of Defendants’ conduct, Intermountain Healthcare believes it is

likely to be damaged and has suffered damages.

 V.    Defendants’ Unlawful Cybersquatting via www.intermountainhearingcenters.com

       67.     Not only are Defendants infringing on Intermountain Healthcare’s Asserted

Marks and Asserted Family of Marks through their use of the Infringing Mark, but Defendants



                                                15
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.19 Page 17 of 28




are also infringing the Asserted Marks and Asserted Family of Marks through their use of the

domain name—www.intermountainhearingcenters.com.

       68.     On information and belief, Defendants created

www.intermountainhearingcenters.com on February 6, 2014, over a decade after Intermountain

Healthcare obtained the ’735 Registration and the ’164 Registration, and approximately 39 years

after Intermountain Healthcare began using its INTERMOUNTAIN HEALTHCARE mark.

       69.     By February 6, 2014, the Asserted Marks and Asserted Family of Marks were

distinctive and had been distinctive for many years.

       70.     The domain name intermountainhearingcenters.com is confusingly similar with

Intermountain Healthcare’s Asserted Marks, Asserted Family of Marks.

       71.     On information and belief, Defendants created their domain name—

www.intermountainhearingcenters.com—with the bad faith intent to profit from their improper

and unauthorized use of the Asserted Marks and Asserted Family of Marks because, among other

things, Defendants had no trademark or any intellectual property rights in their domain name and

because the Asserted Marks and Asserted Family of Marks that Defendants incorporated into

their domain name were distinctive at the time of the website’s creation.

                                 FIRST CLAIM FOR RELIEF

               (Trademark Infringement of the Asserted Marks – 15 U.S.C. § 1114)

       72.     By this reference, Plaintiff realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

       73.     The Infringing Mark is confusingly similar to the Asserted Marks. Defendants’

continued use of the Infringing Mark is likely to cause (and on information and belief, has




                                                16
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.20 Page 18 of 28




caused) confusion, mistake, or deception among the public as to the identity and origin of

Defendants’ services.

         74.   On information and belief, Defendants have adopted and are using the Infringing

Mark in an effort to trade on Plaintiff’s reputation and goodwill established in the Asserted

Marks.

         75.   Defendants have had actual knowledge of Plaintiff’s rights in the Asserted Marks,

and willfully and deliberately infringed, and continue to infringe, such rights through their use of

the Infringing Mark.

         76.   Plaintiff has no adequate remedy at law because the Asserted Marks are unique

and represent to the public Plaintiff’s reputation and goodwill such that damages alone cannot

fully compensate Plaintiff for Defendants’ misconduct.

         77.   Unless enjoined by this court, Defendants will continue their infringing actions

resulting in confusion to the consuming public and damage to Plaintiff and its extensive business

and goodwill symbolized by the Asserted Marks.

         78.   Pursuant to 15 U.S.C. § 1116, Plaintiff is entitled to an order of this court

enjoining Defendants, their officers, agents, and employees from using the Infringing Mark or

other designations confusingly similar to the Asserted Marks.

         79.   Defendants’ actions have been and continue to be willful and deliberate, thereby

making this an exceptional case pursuant to 15 U.S.C. § 1117(a).

         80.   By reason of the foregoing, in addition to injunctive relief, Plaintiff is entitled to

an award of compensatory damages and treble damages, Defendants’ profits, and Plaintiff’s costs

and attorneys’ fees.




                                                 17
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.21 Page 19 of 28




                                  SECOND CLAIM FOR RELIEF

         (Trademark Infringement of the Asserted Family of Marks – 15 U.S.C. § 1114)

       81.     By this reference, Plaintiff realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

       82.     The Infringing Mark is confusingly similar to the Asserted Family of Marks.

Defendants’ continued use of the Infringing Mark is likely to cause (and on information and

belief, has caused) confusion, mistake, or deception among the public as to the identity and

origin of Defendants’ services.

       83.     On information and belief, Defendants have adopted and are using the Infringing

Mark in an effort to trade on Plaintiff’s reputation and goodwill established in the Asserted

Family of Marks.

       84.     Defendants have had actual knowledge of Plaintiff’s rights in the Asserted Family

of Marks, and willfully and deliberately infringed, and continue to infringe, such rights through

their use of the Infringing Mark.

       85.     Plaintiff has no adequate remedy at law because the Asserted Family of Marks are

unique and represent to the public Plaintiff’s reputation and goodwill such that damages alone

cannot fully compensate Plaintiff for Defendants’ misconduct.

       86.     Unless enjoined by this court, Defendants will continue their infringing actions

resulting in confusion to the consuming public and damage to Plaintiff and its extensive business

and goodwill symbolized by the Asserted Family of Marks.




                                                18
  Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.22 Page 20 of 28




        87.     Pursuant to 15 U.S.C. § 1116, Plaintiff is entitled to an order of this court

enjoining Defendants, their officers, agents, and employees from using the Infringing Mark or

other designations confusingly similar to the Asserted Family of Marks.

        88.     Defendants’ actions have been and continue to be willful and deliberate, thereby

making this an exceptional case pursuant to 15 U.S.C. § 1117(a).

        89.     By reason of the foregoing, in addition to injunctive relief, Plaintiff is entitled to

an award of compensatory damages and treble damages, Defendants’ profits, and Plaintiff’s costs

and attorneys’ fees.

                                  THIRD CLAIM FOR RELIEF

                             (Trademark Infringement – Common Law)

        90.     By this reference, Plaintiff realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

        91.     Plaintiff has been using the Asserted Marks and Asserted Family of Marks in

states located in the mountain states region of the United States, including within the State of

Utah, to identify and signify itself as the source of its services.

        92.     Through extensive and continuous use of the Asserted Marks and Asserted

Family of Marks, Plaintiff has developed substantial goodwill in the Asserted Marks and in the

Asserted Family of Marks. The Asserted Marks and Asserted Family of Marks have become well

known, including within the State of Utah, and have earned substantial goodwill among Utahns

and individuals located in the mountain states region of the United States.

        93.     Defendants’ use of the Infringing Mark constitutes a use in commerce that is

likely to cause confusion and mistake and to deceive consumers as to the source or origin of their




                                                   19
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.23 Page 21 of 28




services such that consumers may believe that Defendants’ services are sponsored by, endorsed

by, approved by, licensed by, authorized by, affiliated with, or connected with Plaintiff.

       94.     By virtue of the foregoing, Defendants have infringed and continue to infringe the

Asserted Marks and Asserted Family of Marks through their use of the Infringing Mark.

       95.     On information and belief, Defendants have adopted and are using the Infringing

Mark in an effort to trade on Plaintiff’s reputation and goodwill established in the Asserted

Marks and Asserted Family of Marks.

       96.     Defendants’ acts are causing and continue to cause Plaintiff irreparable harm in

the nature of loss of control over its reputation and loss of substantial consumer goodwill.

       97.     The irreparable harm to Plaintiff will continue, without any adequate remedy at

law, unless and until Defendants’ unlawful conduct is enjoined by this court.

       98.     By reason of the foregoing, in addition to injunctive relief, Plaintiff is entitled to

an award of compensatory damages and treble damages, Defendants’ profits, and Plaintiff’s costs

and attorneys’ fees.

                                 FOURTH CLAIM FOR RELIEF

                            (Unfair Competition – 15 U.S.C. § 1125(a))

       99.     By this reference, Plaintiff realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

       100.    Defendants’ use of the Infringing Mark and the Infringing Logo are misleading

representations of fact that are likely to deceive the public as to Defendants’ affiliation,

connection, or association to Plaintiff and as such constitutes unfair competition under 15 U.S.C.

§ 1125(a).




                                                  20
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.24 Page 22 of 28




       101.    Defendants’ acts—on information and belief—of instructing their employees to

not correct actual consumer confusion about whether Defendants’ services offered under the

Infringing Mark and the Infringing Logo are affiliated with Plaintiff are misleading

representations of fact that are likely to deceive the public as to Defendants’ affiliation,

connection, or association to Plaintiff and as such constitutes unfair competition under 15 U.S.C.

§ 1125(a).

       102.    Defendants’ acts of misleading representation of facts have been made willfully

and Defendants will continue their unfair competition unless enjoined by this court.

       103.    Plaintiff has been and will continue to be damaged by Defendants’ unfair

competition unless enjoined by this court.

                                  FIFTH CLAIM FOR RELIEF

                       (Unfair Competition – Utah Code Ann. § 13-5a-103)

       104.    By this reference, Plaintiff realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

       105.    Defendants’ infringement of Plaintiff’s Asserted Marks and Asserted Family of

Marks is an intentional business act—Defendants are aware of Plaintiff’s rights in its federally

protected Asserted Marks and Asserted Family of Marks but continue their infringement through

their use of the Infringing Mark and the Infringing Logo.

       106.    Defendants’ infringement of Plaintiff’s Asserted Marks and Asserted Family of

Marks is unlawful and has led and will continue to lead to a material diminution in the value of

its Asserted Marks and Asserted Family of Marks.




                                                  21
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.25 Page 23 of 28




       107.    Pursuant to Utah Code Ann. § 13-5a-103, Plaintiff is entitled to its actual

damages, costs, and attorneys’ fees.

       108.    Further, Defendants have had actual knowledge of Plaintiff’s rights in the

Asserted Marks and Asserted Family of Marks, and willfully and deliberately infringed, and

continue to infringe, on such rights through their use of the Infringing Mark. As such, Plaintiff is

entitled to punitive damages pursuant to Utah Code Ann. § 13-5a-103.

                                    SIXTH CLAIM FOR RELIEF

                                 (Cybersquatting – 15 U.S.C. § 1125(d))

       109.    By this reference, Plaintiff realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

       110.    On information and belief, Defendants registered and are the owners and current

users of www.intermountainhearingcenters.com.

       111.    The domain name intermountainhearingcenters.com is confusingly similar to the

Asserted Marks and Asserted Family of Marks owned by Plaintiff.

       112.    The domain name intermountainhearingcenters.com is likely to cause confusion,

mistake, or to deceive the public as to the identity or origin of Defendants’ services.

       113.    On information and belief, Defendants adopted the domain name

www.intermountainhearingcenters.com with the bad faith intent to profit from Plaintiff’s

goodwill in the Asserted Marks and Asserted Family of Marks.

       114.    Defendants, even after being notified of Plaintiff’s rights in the Asserted Marks

and of Asserted Family of Marks, continue to utilize www.intermountainhearingcenters.com




                                                  22
  Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.26 Page 24 of 28




with the willful intent to trade on Plaintiff’s reputation and goodwill established in the Asserted

Marks and Asserted Family of Marks.

       115.    Defendants have had actual knowledge of Plaintiff’s rights in the Asserted Marks

and Asserted Family of Marks, and have willfully and deliberately infringed, and continue to

infringe, such rights.

       116.    Unless www.intermountainhearingcenters.com is forfeited or cancelled by this

court, Defendants will continue their infringing actions resulting in damage to Plaintiff and its

extensive business and goodwill in the Asserted Marks and Asserted Family of Marks.

                                 SEVENTH CLAIM FOR RELIEF

                         (Cybersquatting – Utah Code Ann. § 70-3a-309)

       117.     By this reference, Plaintiff realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

       118.    On information and belief, Defendants registered and are the owners and current

users of www.intermountainhearingcenters.com.

       119.    The domain name intermountainhearingcenters.com is confusingly similar to the

Asserted Marks and Asserted Family of Marks owned by Plaintiff.

       120.    The domain name intermountainhearingcenters.com is likely to cause confusion,

mistake, or to deceive the public as to the identity or origin of Defendants’ services.

       121.    On information and belief, Defendants adopted the domain name

www.intermountainhearingcenters.com with the bad faith intent to profit from Plaintiff’s

goodwill in the Asserted Marks and Asserted Family of Marks.




                                                 23
  Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.27 Page 25 of 28




       122.      Defendants, even after being notified of Plaintiff’s rights in the Asserted Marks

and Asserted Family of Marks, continue to utilize www.intermountainhealthandwellness.com

with the willful intent to trade on Intermountain Healthcare’s reputation and goodwill established

in the Asserted Marks and Asserted Family of Marks.

       123.      Defendants have had actual knowledge of Plaintiff’s rights in the Asserted Marks

and Asserted Family of Marks, and have willfully and deliberately infringed, and continue to

infringe, such rights.

       124.      Unless www.intermountainhearingcenters.com is forfeited or cancelled by this

Court, Defendants will continue their infringing actions resulting in damage to Plaintiff and its

extensive business and goodwill in the Asserted Marks and Asserted Family of Marks.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       A.        Permanently enjoining and restraining Defendants, their officers, directors,

shareholders, agents, employees, and all persons or entities in active concert or participation with

them, pursuant to 15 U.S.C. § 1116, from the following (the “Trademark Injunction”):

               i.   Using in any manner the Infringing Mark, Infringing Logo, Asserted Marks,

                    Family of Marks, or any other designation that is confusingly similar to or a

                    colorable imitation of the Asserted Marks and Family of Marks;

              ii.   Using in any manner any trademark, service mark, words, abbreviations,

                    designs, arrangements, or other combinations thereof that would imitate,

                    resemble, or suggest the Asserted Marks or Family of Marks;




                                                  24
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.28 Page 26 of 28




               iii.     Any false or misleading description of fact, or false or misleading

                        representation of fact, or other fact of unfair competition, which is likely to

                        cause confusion, or to cause mistake, or to deceive as to the existence or

                        nature of an affiliation, connection or association between Defendants and

                        Plaintiff as to the origin, sponsorship, endorsement, authorization or approval

                        by Plaintiff of Defendants’ services or commercial activities; and

               iv.      Otherwise infringing the Asserted Marks and Family of Marks.

          B.         Ordering Defendants, pursuant to 15 U.S.C. § 1116, to file with the court and

serve on Plaintiff within thirty (30) days after entry of the Trademark Injunction, a report in

writing under oath setting forth in detail the manner and form in which Defendants have

complied with the Trademark Injunction;

          C.         Ordering Defendants, pursuant to 15 U.S.C. § 1118, to deliver up for destruction

all containers, labels, signs, prints, packages, wrappers, receptacles and advertisements, in the

possession, custody or under the control of Defendants, bearing the Infringing Mark, Infringing

Logo, the Asserted Marks, or any other designation that is confusingly similar to or a colorable

imitation of the Asserted Marks or Family of Marks;

          D.         Awarding to Plaintiff compensatory damages in an amount to be determined,

together with any and all other remedies to which Plaintiff may be entitled under the Lanham

Act, Utah Code Ann., or the common law;

          E.         Declaring this to be an exceptional case and awarding to Plaintiff treble damages

and its reasonable attorneys’ fees incurred and to be incurred by Plaintiff in connection with this

action;




                                                      25
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.29 Page 27 of 28




       F.      Permanently restraining and enjoining, under 15 U.S.C. § 1116, Defendants, their

agents, servants, employees, officers, and those persons acting in concert or participating with

Defendants, from any unfair competition with respect to their use of the Infringing Mark and

Infringing Logo.

       G.      Awarding to Plaintiff its costs, profits, and damages, which damages and profits

are then trebled, under 15 U.S.C. § 1117, for Defendants’ unfair competition with respect to their

use of the Infringing Mark, Infringing Logo, or, in the alternative, statutory damages;

       H.      Awarding to Plaintiff, pursuant to Utah Code Ann. § 13-5a-103, its actual

damages, costs, and attorneys’ fees, along with an award of punitive damages;

       I.      Ordering Defendants, pursuant to 15 U.S.C. § 1125 and/or Utah Code Ann. § 70-

3a-309, to forfeit or cancel their domain name—www.intermountainhearingcenters.com—or to

transfer their domain name—www.intermountainhearingcenters.com—to Plaintiff, the owner of

the Asserted Marks and Family of Marks;

       J.      Permanently enjoining, under 15 U.S.C. § 1125 and/or Utah Code Ann. § 70-3a-

309, Defendants, their agents, servants, employees, officers, and those persons acting in concert

or participating with Defendants, from any use of their domain name—

www.intermountainhearingcenters.com—or any other designation that is confusingly similar to

Asserted Marks and Family of Marks; and

       K.      An award of any other and further relief as the court deems just and equitable.



                                     DEMAND FOR JURY

       Plaintiff demands TRIAL BY JURY of all causes and issues so triable.




                                                26
 Case 2:21-cv-00218-DAO Document 2 Filed 04/12/21 PageID.30 Page 28 of 28




DATED: April 12, 2021           R. Parrish Freeman
                                Michael J. Howell
                                Trevor L. Clark
                                MASCHOFF BRENNAN GILMORE ISRAELSEN & WRIGHT
                                   PLLC

                                By: /s/ Michael J. Howell
                                  Michael J. Howell
                                Attorneys for Plaintiff
                                INTERMOUNTAIN HEALTH CARE, INC.




                                    27
